Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/20 (two) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at the client device" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "at the client device" in 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "at the client device" in 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 11, 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0055484 by Vuong et al. (Vuong).
With respect to claim 1, Vuong teaches 1. A method comprising:
causing display of a presentation of a message in a message feed, the message comprising an identifier associated with a sender of the message; (Fig. 4b, Paragraph 51, 52, 31, 32 – message feed, message has identifier of sender such as name and address)
detecting a trigger event at the client device, the trigger event comprising event attributes; (Fig. 6A and Paragraphs 69-62 – triggered event is for example, detection of an avatar identifier -603a- for a corresponding email , attributes could be yes/no for the detection of the identifier.  Note this is a reasonable interpretation based on applicant’s spec paragraph 19 indicating that trigger events may defined by trigger conditions such as a message may have trigger content)
accessing user profile data associated with the sender of the message in response to the trigger event;  (Fig. 6A and Paragraphs 69-62 – in response to detection of the identifier but the avatar not included in the message,  a local address book is queried to see if address of the sender has associated avatar data that was previously stored – 608a)
generating an avatar based on the event attributes of the trigger event and the user profile data; and  ((Fig. 6A and Paragraphs 69-62 – 610a, Fig. 4b – based on the presence of the avatar identifier, and on finding a local match to the avatar identifier, an appropriate avatar is generated and displayed locally to matched avatar)
applying the avatar to the presentation of the message in the message feed. (Fig. 6A-610a and Fig.4b)
With respect to claim 2, Vuong teach the method of claim 1, wherein the message comprises message attributes, and the detecting the trigger event includes: detecting the trigger event based on the message attributes of the message. (Fig. 6a 603a 604a -message attribute can be the explicit avatar identifier that is part of the message, and the avatar data or lack of avatar data in the message).
With respect to claim 4, Vuong teaches the method of claim 1, wherein the message comprises a text string, and the detecting the trigger event includes: identifying a glyph within the text string of the message. (Paragraph 33-34 – identified characters/glyphs within text string can be used for detection of mood).
Claims 8, 9, 11, 15, 16, 18 are similar in scope to claims 1, 2 and 4 and are rejected based on the same rationale. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong in view of US 8,116,744 by Mikan et al. (Mikan).
With respect to claim 3, Vuong teaches the method of claim 2, but does not explicitly disclose wherein the message attributes include a timestamp, and wherein the detecting the trigger event includes: detecting an expiration of a period of time from the timestamp. 
Mikan teaches a communication message can include a timestamp (Col. 1 lines 49-55 and Col. 2 lines 44-49 communication data includes time and date).  The timestamp can be used to detect an expiration of a period of time from the timestamp for the purpose of modifying a message feed interface.  This can include for example, have a face avatar age based on the amount of time thus expired.  (Col. 11 line 62 to col. 12 line 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the message attributes of Vuong include a timestamp as in Mikan.  One would be motivated to have this as it would be desirable to modify the avatars of Vuong to provide the advantage of further information and detail for a message such as a visual indicator of the age of a message.
Claims 10, and 17 are similar in scope to claim 3 and rejected based on the same rationale. 

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong in view of US 2018/0006989 by Dotan-Cohen et al. (Dotan).
With respect to claim 5, Vuong teaches the method of claim 1, wherein the message comprises message content, the message content including a word count (A text email message of Vuong would have words and a word count intrinsicly), and but does not disclose the detecting the trigger event includes: determining the word count of the message transgresses a threshold value.
Dotan teaches the use of an action manager for providing aspects of notification for a message. The manager can extract message attributes such as length of a message and use such attributes in determination action for notification of a message based on satisfaction of criteria of those attributes (Paragraph 97-100, 104, 105).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the message display of Vuong use word count determination as in Dotan.  One would be motivated to have this as it is desirable to help users efficiently assist users in tracking and messages based on message attributes (Dotan paragraphs 2-4)
Claims 12, and 19 are similar in scope to claim 5 and are rejected based on the same rationale. 

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong in view of US 2019/0172014 by Sohn (Sohn).
With respect to claim 6, Vuong teaches the method of claim 1, wherein the causing display of the presentation of the message in the message feed includes causing display of the presentation of the message at a first position in the message feed (Fig. 4b) but does not explicitly disclose , and wherein the applying the avatar to the presentation of the message in the message feed includes: causing display of the presentation of the message that includes the avatar at a second position within the message feed.
Sohn teaches a message system that includes a reminder notification with a presentation of a message wherein the message is moved from a first position within the message feed to a second position within the message feed (Paragraph 2, 34, 50 and Fig. 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the message feed presentation in Vuong include moving the message to a second position within the message feed.  One would be motivated to have this as it provides improvements to a messaging system if assist to focus the user’s attention more efficiently (See Sohn paragraph 3) 
Claims 13 and 20 are similar in scope to claim 6 and are rejected based on the same rationale. 

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong in view of US 2018/0026925 by Kennedy (Kennedy).
With respect to claim 7, Vuong teaches the method of claim 1, but does not disclose wherein the message includes an ephemeral message that comprises a display duration.
Kennedy teaches a message can be a ephemeral message comprising a display duration (Paragraph 26, 27, 42, 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the messages of Vuong include ephemeral messages as in Kennedy.  Extending the advantages of Vuong’s messaging system to other known types of messages would be obvious. 
Claim 14 is similar in scope to claim 7 and is rejected based on the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,005,729 – Col. 11 – Avatar facial appearance varies based on communication events.
US 2008/0014982 – Paragraphs 70, 72 – Face associated with message can change expression depending on factors such as message frequency
US 2006/0135136 – Paragraph 85 – Avatar expression changes based on read/unread events

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455